DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 8, claiming a substrate cleaning apparatus comprising: a driving roller configured to rotate a substrate; a driven roller; a cleaning mechanism; a rotation detect configured to detect a rotational speed of the driven roller; the driven roller is positioned on an opposite side to a direction in which the substrate receives a force from the cleaning mechanism; and the rotation detector comprises a pair of dogs rotatable with the driven roller and a sensor comprises a light projecting portion and a light receiving portion, and the rotation detector is configured to detect a rotation speed of the pair of dogs based on an output signal of the sensor that changes depending on whether or not the pair of dogs are positioned between the light projecting portion and the light receiving portion.
The closest prior art of record is that of The closest prior art of record is that of U.S. Patent Application Publication No. 20060277702 to Lin et al. (Lin).  Lin teaches a substrate cleaning apparatus comprising: a spindle group comprising three driving rollers configured to rotate a substrate and an idler spindle having a driven roller rotated by the substrate; a cleaning mechanism configured to clean the substrate rotated by the driving rollers; and a rotation detector configured to detect the rotational speed of the driven roller.  Lin does not teach the driven roller is positioned on the opposite side to a direction in which the substrate receives a force from the cleaning mechanism, rather quite the opposite wherein the force should be normal towards the driven roller.
The advantage of the current invention over that of the prior art to Lin is that by having the driven roller positioned on the opposite side to a direction in which the substrate receives a force from the cleaning mechanism, the substrate can be more reliably rotated by the driving roller, thereby insuring consistent and proper cleaning of the substrate thereof.
Since claim 8 is allowed, claims 9-12 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711